836 F.2d 214
Samuel PEREZ, etc., Plaintiff-Appellant,Martha Beatriz Sanchez Perez, Appellant,v.The UNITED STATES of America, Defendant-Appellee.
No. 86-1487.
United States Court of Appeals,Fifth Circuit.
Jan. 11, 1988.

Joel Fry, Mike Milligan, El Paso, Tex., for Martha Beatriz Sanchez Perez and Samuel Perez.
Mark M. Greenberg, Asst. U.S. Atty., Helen M. Eversberg, U.S. Atty., El Paso, Tex., for defendant-appellee.
Appeals from the United States District Court for the Western District of Texas;  Lucius Desha Bunton, III, Judge.
Prior report:  5th Cir., 830 F.2d 54.
Before GEE and RUBIN, Circuit Judges.*
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby DENIED.  In accordance with our previous holding, the Perezes are entitled to an award of post-judgment interest in accordance with 28 U.S.C. Sec. 1961.  Such interest shall be calculated from the date of entry of the judgment, at a rate equal to the coupon issue yield equivalent (as determined by the Secretary of the Treasury) of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately prior to the date of judgment.  28 U.S.C. Sec. 1961(a) (1982).  Interest shall be computed daily to the date of payment, and shall be compounded annually.  28 U.S.C. Sec. 1961(b) (1982).



*
 Due to his death on October 19, 1987, Judge Hill did not participate in this decision.  The petition for rehearing is being decided by a quorum.  28 U.S.C. Sec. 46(d)